Citation Nr: 1438002	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-05 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a dental disability for compensation purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1975 to February 1976, August 1983 to August 2004, and from August 2005 to April 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which, in pertinent part, denied service connection for a dental disability for compensation purposes.  

In May 2014, the Veteran filed a claim for entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's missing teeth are not due to loss of substance of body of the maxilla or mandible.


CONCLUSION OF LAW

The criteria for service connection for a dental disability for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a dental disability, claimed as brittle teeth and crowns, as he damaged several teeth during active duty service.  In a May 2010 statement, the Veteran reported that his teeth were damaged in 2005 due to a suicide car bombing in Iraq.  His dental disability included loss of teeth and cracked teeth requiring extensive restoration.

As a preliminary matter, the Board notes that the February 2010 rating decision on appeal awarded service connection for dental treatment purposes for missing teeth #8, #9, #23, #24, #25 due to trauma in service. 

Service connection for a dental disorder for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2013), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth to merit compensation, bone loss through trauma or disease such as osteomyelitis must be shown for purposes of compensability; the loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, at Note.

Service treatment records document damage to several teeth during service, including those already service-connected for treatment purposes.  On July 29, 2005, the Veteran was injured while serving in Iraq when his vehicle was hit by a Suicide Vehicle-Borne Improvised Explosive Device (SVBIED).  He told his dentist in January 2006 that he chipped several teeth and reported on his January 2009 retirement examination that his teeth were brittle since the July 2005 incident.  The service records, including records of dental treatment and the retirement examination, do not indicate that the Veteran experienced any loss of substance of the body of the maxilla or mandible due to the July 2005 trauma or any other incident during service.  

The post-service records also do not support the claim for compensation.  Clinical records from various VA facilities do not document any diagnoses or treatment for dental conditions.  The Veteran was provided a VA examination in July 2009 and the VA examiner noted that the Veteran broke several teeth during service that were repaired with crowns and fillings.  Examination of the temporomandibular joint (TMJ) was normal and the examiner specifically found that the Veteran had no bone loss of the mandible, maxilla, or hard palette. 

As noted above, compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  In this case, it is not disputed that the Veteran sustained trauma to several teeth in service; however, the loss and damage to his teeth was clearly not the result of loss of substance of the body of the maxilla or mandible.  In view of the foregoing, the Board finds that the Veteran does not have dental disorder that is eligible for service connection for compensation purposes and the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board is very sympathetic to the trauma experienced in combat.  The Board reiterates, however, that the RO has found that entitlement to dental care is already established.  The question on appeal is the separate question of entitlement to compensation for the dental disability.  As discussed above, such is not warranted under applicable law and regulations.


Duties to Notify and Assist

The law precludes service connection for the Veteran's missing teeth for compensation purposes, and the Board is not authorized to grant the benefit.  The duties to a claimant specified in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, are not applicable when the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  In this case, the outcome of the appellant's claim for service connection for compensation purposes is determined by the governing statute and regulations.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).  Thus, the Board finds that no additional development or notice would assist the appellant to substantiate this claim.  In this regard, there is no dispute as to the current nature of the dental disability and there is no evidence, and the Veteran has not contended, that the VA dental examination did not provide an adequate description of the current dental disability.


ORDER

Entitlement to service connection for a dental disability for compensation purposes is denied.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


